Order entered May 12, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00038-CR

                         BENJAMIN LEE CHRONISTER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                  Dallas County, Texas
                          Trial Court Cause No. MA14-20697-N

                                            ORDER
       The Court has before it appellant’s May 11, 2015 motion to supplement the reporter’s

record and to extend time to file appellant’s brief. In the motion, appellant states that State’s

Exhibit no. 1, the 911 call, was not filed with the reporter’s record. State’s Exhibit no. 1 has

been filed with the record in this Court; therefore, we will treat the motion as stating that a copy

of the exhibit was not filed with the County Clerk as required by Texas Rule of Appellate

Procedure 34.6(h). We note the reporter’s record filed in this appeal was prepared by Vearneas

Faggett, then official court reporter of the County Criminal Court No. 11. Accordingly, we

GRANT appellant’s motion as follows.
       We ORDER Vearneas Faggett, former official court reporter of the County Criminal

Court No. 11, to file, by MAY 26, 2015, a copy of State’s Exhibit no. 1 with the Dallas County

Clerk. See TEX. R. APP. P. 34.6(h).

       We ORDER appellant to file his brief by JULY 1, 2015.

       We DIRECT the Clerk to send copies of this order to Vearneas Faggett, official court

reporter, Criminal District Court No. 7; Estrella Pineda, official court reporter, County Criminal

Court No. 11; and to counsel for all parties.

                                                    /s/     ADA BROWN
                                                            JUSTICE